Citation Nr: 0534713	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  01-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for lumbar muscle 
strain, post-operative right L-5 lumbar disc excision, and 
degenerative joint disease, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The Board's remand in June 2005 instructed the RO via the 
Appeals Management Center to schedule a VA examination, to 
include a VA neurological examination.  If any neurological 
impairment was noted, the examiner was requested to identify 
the specific nerves affected and to identify all symptoms 
such as neuritis, neuralgia, sensory loss, etc.).  A 
neurological examination was conducted and the examiner did 
find neurological impairment to be related to the low back 
disability, but the specific nerve or nerves affected were 
not identified, nor were specific symptoms detailed.
 
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  Because 
the examination ordered in June 2005 was not completed as 
requested, the claim for an increased rating for lumbar 
muscle strain, post-operative right L-5 lumbar disc excision, 
and degenerative joint disease must be remanded.  In 
addition, the Board finds that the examination with respect 
to functional impairment is inadequate in that while the 
examiner concluded that functional limitation was mild-to-
moderate, no attempt was made to describe this in terms of 
additional loss of motion as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  .

The Board finds that an additional examination of the 
veteran's low back disability is required.  The Board finds 
that a new examination is necessary to determine the current 
level of the veteran's disability and to conduct an 
examination with the new rating criteria in mind.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should schedule the veteran 
for an examination to determine the 
extent of his low back disability.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should conduct range of motion testing 
and all other appropriate testing 
including X-rays, if indicated.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's low back, including during 
flare-ups.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the low back.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  

2.  The RO should also schedule the 
veteran for a VA neurology examination in 
order to determine the nature and 
severity of any neurological symptoms of 
his low back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  The examiner should 
specifically comment on whether the 
veteran now suffers from intervertebral 
disc syndrome of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  If the examiner determines 
that the veteran is now suffering 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest.  Chronic neurological 
manifestations are defined as 
neurological manifestations and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  If neurological symptoms are 
found, the examiner must specify which 
nerves are affected and describe in 
detail the manifestations thereof.  A 
complete rationale should be provided for 
any opinion offered.

3.  Following the above, the RO should 
then readjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


